Matter of Blue v Allen (2015 NY Slip Op 03306)





Matter of Blue v Allen


2015 NY Slip Op 03306


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Matter of Blue v Allen2015ny0330614907 1402/13This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on April 21, 2015Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.14907 1402/13[*1] In re Anthony Blue [M-755] Petitioner,Hon. Bruce Allen, et al., Respondents.Anthony Blue, petitioner pro se.Eric T. Schneiderman, Attorney General, New York (Anthony Tomari of counsel), for Hon. Bruce Allen, respondent.Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for Cyrus R. Vance Jr., respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: APRIL 21, 2015
CLERK